Citation Nr: 1110290	
Decision Date: 03/15/11    Archive Date: 03/30/11

DOCKET NO.  10-01 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jessica Farace, Law Clerk




INTRODUCTION

The Veteran had active service from March 1953 to March 1955.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2009 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).  The appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a) (2) (West 2002); 38 C.F.R. § 20.900(c) (2010).

The issues of entitlement to service connection for bilateral hearing loss and tinnitus are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant when further action is required.


FINDINGS OF FACT

1.  A decision of the Board in February 2008 denied service connection for bilateral hearing loss; it was not appealed to the U.S. Court of Appeals for Veterans Claims, and therefore was final based on the evidence then of record.

2.  The evidence associated with the claims file subsequent to the February 2008 decision of the Board was not previously submitted for consideration, relates to an unestablished fact necessary to establish bilateral hearing loss, and raises a reasonable possibility of substantiating the claim.  


CONCLUSION OF LAW

New and material evidence to reopen the claim of entitlement to service connection for bilateral hearing loss has been received, and the Veteran's claim for that benefit is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide, in accordance with 38 C.F.R. § 3.159(b)(1) (2010).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the decision of the Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date.  

In claims to reopen, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  To satisfy this requirement, the Secretary is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, the appellant has not demonstrated any prejudicial or harmful error in VCAA notice, nor, as discussed below, has the Board identified any.

In October 2008, VA sent the Veteran a letter informing him of the types of evidence needed to substantiate his claims and its duty to assist him in substantiating his claims under the VCAA.  It stated that he would need new and material evidence for the bilateral hearing loss claim.  The letter informed the Veteran that VA would assist him in obtaining evidence necessary to support his claim, such as medical records, employment records, or records from other Federal agencies.  He was advised that it is his responsibility to provide or identify, and furnish authorization where necessary for the RO to obtain, any supportive evidence pertinent to his claim.  See 38 C.F.R. § 3.159(b)(1).  Although no longer required, the appellant was also asked to submit evidence and/or information in his possession to the RO.  In addition, the letter described how VA calculates disability ratings and effective dates, explained why the bilateral hearing loss claim was previously denied, and advised the Veteran that the evidence should address the reasons for denial.    

The Board finds that the contents of the October 2008 letter satisfied the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify and assist, including the requirements set forth by the Court in Dingess and Kent, supra.  In addition, the July 2009 rating decision and September 2009 SOC explained the basis for the RO's action, and the SOC provided him with an additional 60-day period to submit more evidence. 

It is the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notices.  In addition, the Veteran has demonstrated knowledge of, and has acted upon, the information and evidence necessary to substantiate the pending claim.  See, e.g., Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) (Court was convinced that the appellant and representative had demonstrated actual knowledge of the information and evidence necessary to establish the claim).  

With regard to VA's duty to assist, VA obtained the Veteran's treatment records from the Loma Linda VA Medical Center (VAMC), results of a VA audio examination, and private treatment records.  However, as described in the REMAND portion of the decision below, the Board finds that additional development is necessary to fulfill VA's duty to assist.

II.  New and Material Evidence to Reopen Bilateral Hearing Loss Claim

In June 2004, the Veteran raised a claim of entitlement to service connection for bilateral hearing loss.  This claim was denied in a June 2005 rating decision.  The Veteran appealed, and ultimately the case was reviewed by this Board.  The Board issued a denial in a February 2008 decision, and the Veteran did not appeal the case to the Court.  Consequently, the decision of the Board became final.  See 38 U.S.C.A. § 7266; 38 C.F.R. §§ 20.1100, 20.1104.

In March 2008, the Veteran filed a request to reopen his claim for bilateral hearing loss.  The claim was denied in the July 2009 rating decision that is the subject of the instant appeal.  

Based on the procedural history outlined above, the issue for consideration with respect to the Veteran's claim is whether new and material evidence has been received to reopen the claim.  

It appears that the RO addressed the Veteran's claim on the merits in its July 2009 rating decision.  However, the preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider the underlying claim on its merits.  Barnett v. Brown, 8 Vet. App. 1, 4, (1995), aff'd, Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996).  Therefore, regardless of the manner in which the RO characterized the issue, the initial question before the Board is whether new and material evidence has been presented.  

Effective from August 29, 2001, "new" evidence is defined as evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  However, lay assertions of medical causation cannot serve as the predicate to reopen a claim under section 5108.  See Moray v. Brown, 5 Vet. App. 211, 214 (1993).

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the veteran in developing the facts necessary for his claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A (eliminating the previous requirement of a well-grounded claim).

The evidence of record at the time of the last final Board decision denying the Veteran's claim of entitlement to service connection for bilateral hearing loss consisted of a lay statement and private medical records, which showed a history of ear surgery and bilateral hearing loss.  Although the lay statement indicated that the Veteran's hearing loss was due to military gunfire, the medical evidence did not show that the hearing loss was related to his military service.

Based on the above evidence, the claim was denied.  Specifically, the Board in February 2008 determined that there was no evidence that the Veteran's hearing loss began in service or is related to service.

Evidence added to the record since the time of the last final denial in February 2008 consists of treatment records from a private physician and the VAMC, including a VA examination report.  A statement from the private physician indicates a nexus between the Veteran's military service and hearing loss.       

The evidence added to the record since the previous February 2008 denial constitutes new and material evidence.  It addresses a nexus between the Veteran's hearing loss and military service, which is an unestablished fact necessary to substantiate the claim.  Further, it is not redundant, as there has been no previous medical evidence regarding a nexus opinion linking the Veteran's hearing loss to his military service.  Finally, it does raise a reasonable possibility of substantiating the claim.  Therefore, the Board finds that the criteria under 38 C.F.R. § 3.156(a) have been satisfied, and the claim is reopened.  

ORDER

New and material evidence having been received, the claim of entitlement to service connection for bilateral hearing loss is reopened and, to this extent only, the appeal is granted.




REMAND

As much as the Board would prefer to resolve the appeal at this time, preliminary review reveals that the information in the record before us is inadequate to make an informed determination, and discloses a need for further development prior to final appellate review. 

The Veteran's sister, in a 2004 letter, listed the names of military facilities allegedly visited by the Veteran in the 1950s.  The Veteran's representative recently requested the records from these facilities, and identified additional records that need to be obtained for a fair disposition of this appeal.  In this regard, the Board is of the opinion that VA's duty to assist includes obtaining the requested records.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1. With appropriate authorization as needed from the Veteran, request any and all records at the Yakima Training Center, Fort Bliss, Walter Reed Army Medical Center, and the appropriate facility at the Office of the Surgeon General relating to treatment of the Veteran's hearing problems.  Document all attempts to obtain records, and any negative replies should be associated with the claims file.

2.   When the development requested has been completed, review the case again on the basis of the additional evidence.  If the benefit sought is not granted, furnish the Veteran and his representative a Supplement Statement of the Case and afford a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


